Tom and Friedman, JJ.,
dissent in a memorandum by Friedman, J., as follows: In annulling the subject determination of respondent Police Commissioner, the majority seems to conduct a de novo review of the hearing evidence, and to substitute its own findings of fact and credibility determinations for those adopted by the Commissioner. While there is no question that *383there are credibility issues relating to some of the Police Department’s witnesses, the approach adopted by the majority is one the Court of Appeals has instructed us not to take in reviewing the determinations of administrative agencies. Accordingly, I respectfully dissent.
Petitioner police officer was charged with having failed to render all necessary police service to a female civilian (B.) who approached an officer on June 11, 2000 to complain that she had just been sexually abused by a group of young men in Central Park during the 2000 Puerto Rican Day parade. B. and Orlando, a male friend who was with her at the time, testified that B. approached a white (non-African-American) police officer riding a scooter westbound on 59th Street, just east of the intersection with Sixth Avenue, and complained to the officer that a group of men had just attacked her in the park. B. and Orlando further testified that the officer failed to respond to B.’s complaint in an appropriate fashion. In addition, Orlando recalled that the scooter the officer was riding had three wheels. Officer Ernest Enea gave eyewitness testimony placing petitioner, on a three-wheeled scooter, at the intersection of Sixth Avenue and 59th Street just after the approximate time of B.’s complaint. Enea further testified that petitioner was the only officer he observed on a three-wheeled scooter in the vicinity in the relevant time period. Sergeant Christopher Biddle testified, based on his review of departmental duty rosters and other records, that petitioner was the only non-African-American officer on a three-wheeled scooter whom B. could have encountered riding westbound on 59th Street toward Sixth Avenue at the approximate time she made her complaint. The Trial Commissioner found, based on the foregoing testimony, that petitioner was the officer to whom B. made her complaint. The Commissioner approved the Trial Commissioner’s findings and his recommendation for the disposition of the charges.
Although the majority does not dispute that the Trial Commissioner had a reasonable basis for concluding that the officer who received B.’s initial complaint committed an infraction by failing to respond appropriately thereto, it finds that the evidence was insufficient to establish that petitioner was that officer. In reaching this conclusion, the majority dwells on what it perceives to be weaknesses in the Department’s case against petitioner, including certain evidence (such as B.’s courtroom identification of petitioner) on which the Trial Commissioner placed little or no reliance in reaching his conclusions. The majority also disagrees with certain of the Trial Commissioner’s credibility determinations, such as his decision to credit the *384testimony of Orlando and Biddle. Although the majority seeks to couch its opinion in the appropriate procedural terminology, it in fact conducts a plenary review of the evidence, in which it makes its own credibility determinations and its own findings of fact.
The majority’s approach is out of place in a review, pursuant to CPLR article 78, of the duly rendered determination of an administrative agency. In such a review, the question before us is not whether, based on the same record, we would make the same findings of fact or credibility determinations as did the agency, nor is it whether the agency’s conclusions comport with what we might regard as the weight of the evidence. To the contrary, this Court has neither the “power to upset the determination of an administrative tribunal on a question of fact” nor the “right to review the facts generally as to weight of evidence” (Matter of Pell v Board of Educ., 34 NY2d 222, 230 [1974] [internal quotation marks and citations omitted]; see also Matter of Kelly v Safir, 96 NY2d 32, 38 [2001] [“The Appellate Division’s fact-review powers of an administrative agency determination are limited to whether substantial evidence supports the determination”]). The Court of Appeals has defined “substantial evidence” as “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]), and, if we can discover somewhere within the record “a rational basis . . . for the findings of fact supporting the agency’s decision” (id. at 182, quoting McCormick, Evidence § 352, at 847 [2d ed]), the agency’s determination must be confirmed. Further, an administrative agency’s determinations concerning the credibility of witnesses who have testified before it at an evidentiary hearing are “largely unreviewable by the courts” (Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]). In sum, “[w]here there is a conflict in the testimony produced . . . [and] where reasonable [people] might differ as to whether the testimony of one witness should be accepted or the testimony of another be rejected, where from the evidence either of two conflicting inferences may be drawn, the duty of weighing the evidence and making the choice rests solely upon the [administrative agency]. The courts may not weigh the evidence or reject the choice made by [such agency] where the evidence is conflicting and room for choice exists” (id. at 443-444, quoting Matter of Stork Rest. v Boland, 282 NY 256, 267 [1940]).
Although one could reasonably disagree (as the majority does) with the findings of fact made by the Trial Commissioner in *385this case, I do not believe that those findings, based on the evidence previously summarized, can be said to lack any rational basis in the record. This simply is not the “rare case” in which the agency’s determination can be said to be supported by literally “no evidence” (Matter of Scully v Safir, 282 AD2d 305, 308 [2001]). Accordingly, I would confirm the determination under review and dismiss the petition.